Case 1:21-cv-00655-DKC Document 1-2 Filed 03/16/21 Page 1 of 6




                         Ex B
        Case 1:21-cv-00655-DKC Document 1-2 Filed 03/16/21 Page 2 of 6


                                                                         POLICY 2010-IP
                                                              STUDENT REPRESENTATION

                                                                          Effective: July 1, 2017


I.     Definitions

       Within the context of these implementation procedures, the following definitions apply:

       A.     HCASC Advisor – Adult employed by the Howard County Public School System
              (HCPSS) to advise the Howard County Association of Student Councils
              (HCASC).

       B.     Identified Alternate (One) – The student candidate who receives the third highest
              number of student delegate votes at the student convention.

       C.     Identified Alternate (Two) – The student candidate who receives the fourth
              highest number of student delegate votes at the student convention.

       D      Student Member-Elect – A student elected to be the Student Member of the Board
              of Education for the new term.

       E.     Student Convention – An assembly of secondary student delegates who nominate
              two candidates and one alternate candidate for Student Member of the Board of
              Education.

       F.     Student Delegate – A secondary student in grades six through eleven selected to
              act and represent his/her school at the student convention and to select two
              candidates and one alternate candidate for Student Member of the Board of
              Education.

II.    Communication Regarding Student Representation to the Board of Education

       Information about opportunities to serve in the student representation positions will be
       made available to high school students on an annual basis through regular school and
       school system communication channels. Teachers, parents, and the public will be
       informed on an annual basis of the role of student representation to the Board of
       Education.

III.   Student Member of the Board of Education

       A.     Student Member of the Board of Education Eligibility:

              1.     Must be a bona-fide resident of Howard County.



                                                                                          1 of 5
 Case 1:21-cv-00655-DKC Document 1-2 Filed 03/16/21 PagePOLICY
                                                         3 of 6 2010-IP
                                     IMPLEMENTATION PROCEDURES


     2.   Must be a regularly enrolled junior or senior in an HCPSS high school during
          the year of service on the Board of Education.

     3.   Must submit a completed application developed by HCASC on or before
          February 15. They must also include the parent information letter signed by a
          parent to seek and serve in the position.

B.   Application for Student Member of the Board of Education Timeline

     1.   Applications for Student Member of the Board of Education developed by
          HCASC will be distributed to all interested students, all high school
          principals, and all SGA Advisors by January 15 of each year.

     2.   The HCASC Advisor or designee will review all applications for
          completeness and accuracy of information.

C.   Student Delegates and the Student Convention

     1.   A Student Convention attended by student delegates from each secondary
          school will be convened to select two nominated candidates, and one
          identified alternate for each nominated candidate for Student Member of the
          Board of Education.

          a.   Each middle school will convene a committee to interview and select
               one student delegate from each grade. This committee will include the
               principal, the student council advisor or a counselor, and three middle
               school students. The three students on the committee, chosen by the
               principal, should be representative of the study body and of the
               demographics of each school.

          b.   Each high school will convene a committee to interview and select one
               student delegate from each grades nine, ten, eleven, and three student
               delegates at large. This committee will include the principal, a student
               government advisor, and three high school students. The three students
               on the committee chosen by the principal should be representative of the
               student body and of the demographics of each school.

     2.   Student Delegates at the Student Convention will receive training by an
          HCASC advisor in order to use an HCASC rubric for each candidate’s
          application and presentation at the convention.

D.   Student Member of the Board of Education Nomination

     1.   The Student Convention/voting will be held by March 15.




                                                                                    2 of 5
 Case 1:21-cv-00655-DKC Document 1-2 Filed 03/16/21 PagePOLICY
                                                         4 of 6 2010-IP
                                     IMPLEMENTATION PROCEDURES


     2.   If one (or both) of the nominated candidates for Student Member of the
          Board of Education is unable for any reason to complete the election process,
          the identified alternate(s) will become a nominated candidate for Student
          Member of the Board of Education.

E.   Election Procedures

     1.   Campaign materials for the two candidates, including but not limited to,
          audiovisual recordings of campaign speeches, will be distributed to HCPSS
          secondary principals, SGA Advisors, and Student Council Advisors.
          Arrangements will be made to allow all eligible voters to view the materials.
          Guidelines for the campaign materials will be developed by HCASC, subject
          to the approval of the Superintendent/Designee.

     2.   Election of the Student Member of the Board of Education will be carried out
          by confidential ballot in each secondary school. Voting will be conducted by
          April 30. Ballots will be counted and returned to HCASC within five school
          days.

          a.   At the high school level, voting for the Student Member of the Board of
               Education will be administered by the SGA members in accordance with
               this policy, these procedures, and HCASC election rules. Voting for the
               Student Member of the Board of Education will be conducted in
               combination with the SGA general election when possible.

          b.   At the middle school level, voting will be administered by the Student
               Council Advisors. A school administrator will ensure that the election is
               administered in accordance with this policy, these procedures, and
               HCASC election rules.

     3.   The Superintendent/Designee will certify to the Board by the end of June that
          the Student Member-Elect was elected in accordance with all policies and
          procedures in and enforceable by this policy. The Student Member-Elect will
          then become the Student Member of the Board of Education and take office
          at the first meeting in July.

     4.   HCASC may develop additional election rules as necessary, subject to the
          approval of the Superintendent/Designee.

F.   Student Member of the Board of Education Responsibilities

     1.   Participate in Board meetings, assigned committee meetings and exercise the
          right to vote, in accordance with this policy and the Maryland statute.

     2.   Participate in public functions of the Board. For events that occur during the
          school day, the Student Member of the Board of Education will:



                                                                                   3 of 5
       Case 1:21-cv-00655-DKC Document 1-2 Filed 03/16/21 PagePOLICY
                                                               5 of 6 2010-IP
                                           IMPLEMENTATION PROCEDURES


                 a.   Obtain parent permission to be absent from school.
                 b.   Follow all school attendance procedures.
                 c.   Notify the HCASC Advisor of the need to miss all or part of a school
                      day(s).

                 When all of these procedures are followed, the absence will be coded as
                 “lawful.”

            3.   Prepare for Board meetings and discussions by reading the relevant pre-
                 meeting materials.

            4.   Attend all HCASC executive committee and general assembly meetings.

            5.   Meet with Student Representatives as necessary.

            6.   Establish the rotation for Student Representatives to participate in the regular
                 Board meetings.

            7.   Work with the Administrator to the Board of Education to update the
                 orientation binder to be passed on to the next Student Member of the Board
                 of Education.

            8.   Attend an introductory meeting with the Chairman of the Board.

      G.    Student Member of the Board of Education Compensation

            Student Member of the Board of Education who completes a full term on the
            Board will be entitled to a scholarship of $5,000 to be applied to the student’s
            higher education cost.

IV.   Student Representative

      A.    Student Representative Qualifications

            1.   Must be regularly enrolled in an HCPSS high school.

            2.   Must have parent permission to seek and serve in the position.

            3.   Must meet academic eligibility requirements for participation in extra-
                 curricular activities.

            4.   Must meet all other qualifications as determined by the respective school’s
                 SGA.




                                                                                            4 of 5
      Case 1:21-cv-00655-DKC Document 1-2 Filed 03/16/21 PagePOLICY
                                                              6 of 6 2010-IP
                                          IMPLEMENTATION PROCEDURES


     B.    Student Representative Responsibilities

           1.   Attend Board meetings in accordance with the schedule established by the
                Student Member of the Board of Education.

           2.   Seek student opinions on matters that come before the Board.

           3.   Maintain an active role in HCASC.

           4.   Attend other meetings at the request of the Student Member of the Board of
                Education.

V.   History

     ADOPTED: March 12, 1992
     REVIEWED:
     MODIFIED:
     REVISED:   November 8, 2001
                May 25, 2006
                December 10, 2009
                April 15, 2010
                January 12, 2017
     EFFECTIVE: July 1, 2017




                                                                                      5 of 5
